Opinion of the court delivered by the Chief Justice.
One of the alleged defects of the appeal bond, on which the motion to dismiss the appeal in this case was made, as appears by the statement of the parties, is that in the appeal bond “ the words ‘ on the case,’ appeared to have been written on a black line which had been made for the filling up a - blank in the condition of the bond after the word ‘ trespass ’ in the line describing the style of action; and which was made with different ink, and manifestly at a time different-from the time when the said bond was pre*223pared, and might have been done after its execution.” The Court of Common Pleas, after argument and inspection of the bond and alleged alteration, dismissed the appeal.
The principle on which the Common Pleas acted in dismissing the appeal, has been recognized by this court. In Sutphin v. Hardenbergh, 5 Halst. 288, we held that an appeal was rightly dismissed, because an alteration, not noted, appeared to have been made in a material part of the appeal bond.
Whether this case was in point of fact, within that principle ; whether an alteration did appear to have been made, wore questions of fact for the Court of Common Pleas to decide, upon inspection; and even if we are bound to review their decision, there seems, upon examining the bond which has been exhibited to us, no possibility of doubt that an alteration has at some time been made; at what time we need not and do not intimate an opinion. All difficulty in this case, as seems to us, might have been obviated, if the subscribing witness to the bond, who was the counsel of the appellant, and present when the motion to dismiss was made, had then subjoined to the attestation a note that the alteration was made before the execution of the bond; which we doubt not would have been permitted by the Court of Common Pleas; or if refused, would have afforded a just foundation for redress here. No't having been done, we are of opinion the appeal was rightly dismissed.
Application for mandamus overruled.